DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a division of US Application no. 13/874,867, now US Patent no. 10,391,012, filed 1 May 2013, which claims the benefit of domestic priority to US Provisional Application no. 61/641,583, filed 2 May 2012.

Information Disclosure Statement
The information disclosure statement filed 8 June 2021 has been considered.

Response to Amendment
The preliminary amendment filed 20 August 2019 has been acknowledged.  Claims 1-4 and 6-16 are pending, wherein claims 6-16 are new.

Claim Objections
Claims 7-16 are objected to because of the following informalities:  said claims depend from cancelled claim 5.  Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-4, 7, 8, and 16 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Johnson et al. (US Publication no. 2010/0312124 – disclosed by Applicant).
	In regard to claim 1, Johnson et al. is directed to a system and method to ameliorate a “positioning effect” from under pressure or tension placed on a patient during surgical procedures (para 3).  The technique disclosed stimulates one or more peripheral nerves and records the resultant evoked potentials (para 32).  Johnson et al. disclose: An automated EP analysis (para 32 and 35) apparatus for automatic baseline acquisition and subsequent monitoring, detecting and identifying changes (adverse or recovering) to a physiological system generating EP waveforms (para 18, 45, 48, 49, 53, 87; in paragraph 53 Johnson et al. discuss determining is a positioning effect has worsened and suggests repositioning remedies) wherein the apparatus is adapted to characterize and classify the EP waveforms and create alerts (para 14, 35, 36, 38, 40, 41) of the changes (adverse or recovering) to the physiological system generating the EP waveforms if the acquired EP waveforms change significantly in latency, amplitude or morphology (para 18, 45, and 85).
	In regard to claims 2, 3, and 8, the system and technique described by Johnson et al. is associated and integrated with a surgical environment, such that the objective of the technique in Johnson et al. is to ameliorate or mitigate positioning complications during surgical procedures (para 3, 32-35).  More particularly, the technique is integrated with a surgical device such as an operating table (para 36-42 and 49-54).  The technique enables repositioning of the table in order to ameliorate or mitigate positioning effects.
	In regard to claim 4, Johnson et al. obtain information from anesthesia or blood pressure to calculate changes in the EP waveform to determine if the changes are due to anesthesia or blood pressure (para 9 and 48).
	In regard to claim 7, Johnson et al. provides alerts upon waveform changes, and provides the alerts in connection with a display to enable personnel to be identified to a change in waveform.  The display has an interface that permits interaction with the alert and allows for overriding alerts should the alert arise from anesthesia or other unrelated positioning event (para 36, 38, 40, 41, 48, and 48).  
	In regard to claim 16, Johnson et al. provides an alert due to detected changes in the acquired EP signals, wherein the detected changes are considered indicative of changes in the peripheral nerve (para 48 and 49).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (US Publication no. 2010/0312124 – disclosed by Applicant) in view of Higgins et al. (US Publication no. 2011/0230785 -disclosed by Applicant).
In regard to claims 9 and 10, Johnson et al. substantially describes the invention as claimed, however does not teach estimating the baseline response and updating the baseline response based on the recorded EP waveform.  Higgins et al. describe a similar technique for measuring EP waveforms in order to ameliorate or mitigate positioning injuries.  Higgins et al. discloses estimating the baseline response and updating the baseline response based on the recorded waveforms (based on averaging, median, weighted averages, and could be different from person to person based on injury or disease or the influence of anesthesia, para 14 and 40).  Modification of Johnson et al. in this manner would be obvious to one of ordinary skill in the art for the reasons taught by Higgins et al., wherein the modification would comprise the application of a known technique to a known device to yield an improvement.
In regard to claim 11, Johnson et al. substantially describes the invention as claimed, however does not teach wherein the waveform change comprises the Euclidian distance and at least one from a group consisting of: a pseudo-correlation, a cross- correlation, and an energy ratio between the recorded EP waveform and the baseline response. Higgins discloses measuring the change relative to the baseline comprises one from a group consisting of: an Euclidean distance, a pseudo-correlation, a cross-correlation, and an energy ratio between the recorded EP waveform and the baseline response (wherein the examiner notes that the comparison of slopes of waveforms to determine the percent difference from baseline qualifies as a cross-correlation and/or pseudo-correlation; para 35-39, figures 6 and 7).  Modification of Johnson et al. in this manner would be obvious to one of ordinary skill in the art for the reasons taught by Higgins et al., wherein the modification would comprise the application of a known technique to a known device to yield predictable result.
In regard to claims 12-14, Johnson et al. substantially describes the invention as claimed, however does not teach wherein the operations further comprise classifying the recorded EP waveform into four possible categories: good, bad, undetermined, and unreliable based on the change relative to the baseline response.  Higgins et al. discloses wherein the recorded EP waveform is classified into four possible categories: good (when no deviation), bad (indicates actual injury}, undetermined (determined imminent injury), and unreliable (determined potential injury) based on the change relative to the baseline response (the examiner notes that the categories of the Higgins et al. classifications align with the categories of the instant claim only named using different identifiers but consistent with the applicants’ claimed categories, furthermore as the boundaries of the classifications are not clearly identified the examiner is free to interpret the meaning of each category to be those that align with the disclosure of Higgins et al., para 38-39, figures 6 and 7). Modification of Johnson et al. in this manner would be obvious to one of ordinary skill in the art for the reasons taught by Higgins et al., wherein the modification would comprise the application of a known technique to a known device to yield predictable result.
Further in regard to claims 13 and 14, Higgins discloses the threshold change value for a good classification relates ta how similar the recorded EF waveform should be to the baseline response (Higgins determines waveform classification in relation to how close they are to the baseline response; para 35-39 and figures 6 and 7). Additionally, Higgins discloses a threshold change value relates to how similar the recorded EP waveform should be to the baseline response (para 35-39).

Claims 6 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson et al. (US Publication no. 2010/0312124 – disclosed by Applicant) in view of Higgins et al. (US Publication no. 2011/0230785 -disclosed by Applicant), further in view of Cho et al. (US Publication no. 2005/0119711).
In regard to claims 6 and 15, Johnson et al. substantially describes the invention as claimed, including stimulating via electrodes a peripheral nerve structure, recording, via head or neck electrodes, signals forming resultant EP waveforms generated in response to the peripheral nerve stimulation, (para 18, 32, 36, 41, and 43).  
Johnson et al. substantially describes the invention as claimed, however does not teach wherein the waveform change comprises the Euclidian distance and at least one from a group consisting of: a pseudo-correlation, a cross- correlation, and an energy ratio between the recorded EP waveform and the baseline response. Higgins discloses measuring the change relative to the baseline comprises one from a group consisting of: an Euclidean distance, a pseudo-correlation, a cross-correlation, and an energy ratio between the recorded EP waveform and the baseline response (wherein the examiner notes that the comparison of slopes of waveforms to determine the percent difference from baseline qualifies as a cross-correlation and/or pseudo-correlation; para 35-39, figures 6 and 7).  Higgins et al. also discloses wherein the recorded EP waveform is classified into four possible categories: good (when no deviation), bad (indicates actual injury}, undetermined (determined imminent injury), and unreliable (determined potential injury) based on the change relative to the baseline response (the examiner notes that the categories of the Higgins et al. classifications align with the categories of the instant claim only named using different identifiers but consistent with the applicants’ claimed categories, furthermore as the boundaries of the classifications are not clearly identified the examiner is free to interpret the meaning of each category to be those that align with the disclosure of Higgins et al., para 38-39, figures 6 and 7).   Modification of Johnson et al. in this manner would be obvious to one of ordinary skill in the art for the reasons taught by Higgins et al., wherein the modification would comprise the application of a known technique to a known device to yield predictable result.
Johnson et al. in view of Higgins et al. is considered to describe the invention as claimed, however does not teach determining whether a current state of the peripheral nerve structure has changes based on the classification of the recorded EP waveform by determining whether a count of EP waveforms in a classification exceeds a threshold count value.  Cho et al. teach an algorithm for determining a state of a patient (if the patient has disordered breathing or not during a sleep period) wherein the system counts a number of responses that are classified in a given classification (determines if a cycle is disordered breathing or not and increases the count for number of disordered breathing cycles; elements 315 and 320 of figure 2); comparing the current count to a threshold count value (element 325); and if the current count exceeds the threshold count value, changing the state of the user that corresponds with the threshold count value (element 330) (system detects if a predetermined number of identified classified conditions [disordered breathing event] occurs, and if the condition occurs a predetermined amount of times, indicating that the status of that patient has changed; para 47-53; figure 2). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the techniques described by Johnson et al. and Higgins et al.  to validate/confirm the status of the peripheral nerve classification count threshold method as taught in Cho et al. in order to avoid misclassifying the status of a peripheral nerve.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447. The examiner can normally be reached M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        15 July 2022